DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments, specifically those directed towards Papadimitriou failing to teach automatically taking action, the examiner respectfully disagrees.  Applicants do not define any specific automatic actions within the claim and only broadly recited “automatically implementing the operation” in claim 1, “automatically taking an action” in claim 10, and “automatically implement changes”.  Therefore, insofar as how applicant recites theses automatically taken actions, implements of change or operation, the disclosed establishment of a maintenance plan, which includes serving the device, after the RULE assessment taught by Papadimitriou in [0085], [0201], [0279], reads on the broadly recited automatic changes/actions.  As the examiner considers the establishment of a maintenance plan as being an automatic response to the RULE assessments that affects the operation of the tube string, as during maintenance, operation of the tubing is affected depending on the severity of the determined RUL.  The examiner suggests further defining the argued actions to overcome the current art rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papadimitriou et al. (2013/0060487) in view of Liu et al. (2015/0377012) and Qi (Experimental Study of Interference Factors and Simulation on Oil-Gas Pipeline Magnetic Flux Leakage Density Signal), further in view of Cheng (Reliability and failure pressure prediction of various grades of pipeline steel in the presence of corrosion defects and pre-strain).

	With respect to claim 1, Papadimitriou et al. teaches in Fig. 1 a method for examining a tubing string (Fig. 1), comprising: providing a sensor (2) to monitor a pipe (1) for a magnetic flux leakage signal [0154] indicating a defect in the pipe [0163]; outputting data on the magnetic flux leakage signal detected by the sensor (2) to a data processing system (20); using correlations (Fig. 18) between the intensity parameter of the magnetic flux leakage signal (as sensed via 2 and processed via 20) and fatigue life [0186] to automatically predict a fatigue life [0229-0234] of the pipe via the data processing system (20) based on the data detected by the sensor (2); storing data on the correlations between magnetic flux leakage signal (as sensed by 2) and the 
	Papadimitriou et al. remains silent regarding establishing a benchmark defect library having data on multiple standardized defects; processing the data on the data processing system according to a defect identification algorithm to determine a sufficient matching coefficient with respect to a corresponding standardized defect from the benchmark defect library; further processing the data to determine an intensity parameter of the magnetic flux leakage signal based on the ratio of the amplitude of the magnetic flux leakage signal regarding a specific defect to the corresponding standardized defect from the benchmark defect library; using correlations comprises establishing a magnetic flux leakage intensity parameter defined as a parameter based on a ratio of an amplitude of the magnetic flux leakage signal for the defect in the pipe divided by an amplitude of a corresponding magnetic flux leakage signal for the corresponding standardized defect and adjusting the fatigue life prediction based on defect type and based on material grades of the pipe and on pressure levels applied to the pipe.
	Liu et al. teaches a similar method that includes establishing a benchmark defect library (Fig. 4 and [0014]) having data on multiple standardized defects (i.e. typical anomalies); processing the data on a data processing system (38) according to a defect identification 
	It would have been obvious to one of ordinary skill in the art before the effect filing of the instant invention to modify the method of Papadimitriou et al. to include the library and processing steps as taught by Liu et al. because such a modification allows anomalies for a specific component to be tracked during sequential uses [0014], thereby improving the repeatable testing of Papadimitriou et al.
Papadimitriou et al. as modified by Liu et al. remains silent regarding processing the data to determine an intensity parameter of the magnetic flux leakage signal based on the ratio of the amplitude of the magnetic flux leakage signal regarding a specific defect to the corresponding standardized defect from the benchmark defect library; using correlations comprises establishing a magnetic flux leakage intensity parameter defined as a parameter based on a ratio of an amplitude of the magnetic flux leakage signal for the defect in the pipe divided by an amplitude of a corresponding magnetic flux leakage signal for the corresponding standardized defect and adjusting the fatigue life prediction based on defect type and based on material grades of the pipe and on pressure levels applied to the pipe.
Qi teaches using correlations comprises establishing a magnetic flux leakage intensity parameter (MFL, Fig. 7) defined as a parameter based on a ratio of an amplitude of the magnetic flux leakage signal for the defect in the pipe (in a width direction) divided by an amplitude of a corresponding magnetic flux leakage signal (in a length direction) for a standardized defect (same depth on a pipe having the same thickness, pages 8-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the correlations to include the parameters based on the taught 
	Papadimitriou et al. as modified by Lui et al. and Qi remain silent regarding adjusting the fatigue life prediction based on defect type and based on material grades of the pipe and on pressure levels applied to the pipe.
	Cheng teaches a similar method that includes adjusting a fatigue life prediction based on defect type (defects like grooves, cracks, defects caused by corrosion, Section 2.1, where the B31G model takes into account types of defects for predicting failure) and based on material grades of the pipe (as disclosed in Section 2.1, where the B31G model takes material strength based on material grades, i.e. high grade or low grade steels like X65, X80 and X100, see Table 1) and on pressure levels (i.e. internal pressures) applied to the pipe (as disclose in Section 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Papadimitriou et al. to include the steps of adjusting fatigue life determination based defect types, material grades of the pipe and pressure acting thereon because such a consideration improves the reliability of the inspection (Abstract of Cheng), thereby improving the method of Papadimitriou et al..

	With respect to claim 2, Papadimitriou et al. teaches in Fig. 1 the method wherein using comprises using correlations (i.e. flux amounts and their relationship to known defects as defined within the AutoRule) between a magnetic flux leakage intensity (i.e. which represent defects detected in the pipe) and a fatigue life ratio [0210], a ratio a damaged material and undamaged material).



With respect to claim 4, Papadimitriou et al. teaches in Fig. 1 the method wherein using the intermediate parameter comprises using a geometrical severity parameter (i.e. normalization related to geometry, [0082] [0164]).

With respect to claim 6, Papadimitriou et al. teaches in Fig. 1 the method wherein using comprises evaluating the fatigue life as a function of the fatigue life of the pipe (1) without the defect (i.e. undamaged [0210]). 

With respect to claim 7, Papadimitriou et al. teaches in Fig. 1 the method wherein providing comprises providing (as seen in Fig. 1) the sensor (2) to monitor coiled tubing [0294].

With respect to claim 8, Papadimitriou et al. teaches in Fig. 1 the method wherein selecting comprises using the data processing system (20) to automatically (i.e. as the system 20 performs the data collection and analysis autonomously with respect to a user) recommend a future action (i.e. repair, alteration or replacement [0085]) with respect to the pipe (1).

	With respect to claim 18, Papadimitriou et al. teaches in Fig. 1 a system for defect evaluation, comprising: a sensor (2) positioned along a pipe (1) to monitor for a magnetic flux leakage signal [0154] associated with a defect in the pipe [0163]; and a data processing system 
Papadimitriou et al. remains silent regarding having data on multiple standardized defects, the processor uses a defect identification algorithm to determine a sufficient matching coefficient with respect to a corresponding standardized defect from the benchmark defect library and wherein using correlations comprises establishing a magnetic flux leakage intensity parameter defined as a parameter based on a ratio of an amplitude of the magnetic flux leakage signal for the defect in the pipe divided by an amplitude of a corresponding magnetic flux leakage signal for a standardized defect and wherein the processor further processes data based on defect type, on material grades of the pipe and on pressure levels applied to the pipe to improve the accuracy of predicting fatigue life.
Liu et al. teaches a system that includes a memory having data on multiple standardized defects (Fig. 4 and [0014]), a processor (38) using a defect identification algorithm [0021] to determine a sufficient matching coefficient with respect to a corresponding standardized defect from the benchmark defect library [0016].

Papadimitriou et al. and modified by Lui et al. remains silent regarding establishing a magnetic flux leakage intensity parameter defined as a parameter based on a ratio of an amplitude of the magnetic flux leakage signal for the defect in the pipe divided by an amplitude of a corresponding magnetic flux leakage signal for a standardized defect and wherein the processor further processes data based on defect type, on material grades of the pipe and on pressure levels applied to the pipe to improve the accuracy of predicting fatigue life.
	Qi teaches using correlations comprises establishing a magnetic flux leakage intensity parameter (MFL, Fig. 7) defined as a parameter based on a ratio of an amplitude of the magnetic flux leakage signal for the defect in the pipe (in a width direction) divided by an amplitude of a corresponding magnetic flux leakage signal (in a length direction) for a standardized defect (same depth on a pipe having the same thickness, pages 8-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the correlations to include the parameters based on the taught ratios of Qi because Qi teaches such a modification aids in obtaining more accurate sizes of defects during detection, page 9 of Qi.
Papadimitriou et al. as modified by Lui et al. and Qi remain silent regarding further processes data based on defect type, on material grades of the pipe and on pressure levels applied to the pipe to improve the accuracy of predicting fatigue life.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Papadimitriou et al. to include the steps of adjusting fatigue life determination based defect types, material grades of the pipe and pressure acting thereon because such a consideration improves the reliability of the inspection (Abstract of Cheng), thereby improving the method of Papadimitriou et al..

With respect to claim 19, Papadimitriou et al. teaches in Fig. 1 a system wherein the pipe comprises coiled tubing [0222].

Claims 10-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papadimitriou et al. (2013/0060487) in view of Liu et al. (2015/0377012) and Zheng et al. (2017/0322182), further in view of Cheng (Reliability and failure pressure prediction of various grades of pipeline steel in the presence of corrosion defects and pre-strain).

With respect to claim 10, Papadimitriou et al. teaches in Fig. 1 a method, comprising: using a sensor (2) to monitor coiled tubing [0203] for the presence of a magnetic flux leakage 
Papadimitriou et al. remains silent regarding multiple standardized defects in the library to determine a sufficient matching coefficient with respect to a corresponding standardized defect from the benchmark defect library, using the processed data determined via the sufficient matching coefficient to establish a correlation between magnetic flux leakage intensity and a geometrical severity parameter substantially independent of the diameter and wall thickness of the coiled tubing, using the correlations to automatically predict and adjusting the fatigue life prediction based on defect type, on material grades of the coiled tubing and on pressure levels applied to the coiled tubing.

It would have been obvious to one of ordinary skill in the art before the effect filing of the instant invention to modify the method of Papadimitriou et al. to include the library and processing steps as taught by Liu et al. because such a modification allows anomalies for a specific component to be tracked during sequential uses [0014], thereby improving the repeatable testing of Papadimitriou et al.
 Papadimitriou et al. as modified by Liu et al. remains silent regarding using the processed data to determine via the sufficient matching coefficient to establish a correlation between magnetic flux leakage intensity and a geometrical severity parameter substantially independent of the diameter and wall thickness of the coiled tubing, using the correlations to automatically predict and adjusting the fatigue life prediction based on defect type, on material grades of the coiled tubing and on pressure levels applied to the coiled tubing.
Zheng et al. teaches a similar method that includes using defects stored (i.e. as stored in the defect database 46, Fig. 6), to establish a correlation between magnetic flux leakage intensity [0016] and a geometrical severity parameter substantially independent of the diameter and wall thickness of the coiled tubing [0034] [0040], and using the correlations to automatically predict (52, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the method of Papadimitriou et al. to include the steps of using a detect library and correlations between as taught by Zheng et al. because Zheng et al. teaches such steps provide reliable defect detection [0002].

Cheng teaches a similar method that includes adjusting a fatigue life prediction based on defect type (defects like grooves, cracks, defects caused by corrosion, Section 2.1, where the B31G model takes into account defect types for predicting failure) and based on material grades of the pipe (as disclosed in Section 2.1, where the B31G model takes material strength based on material grades, i.e. high grade or low grade steels like X65, X80 and X100, see Table 1) and on pressure levels (i.e. internal pressures) applied to the pipe (as disclose in Section 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Papadimitriou et al. to include the steps of adjusting fatigue life determination based defect types, material grades of the pipe and pressure acting thereon because such a consideration improves the reliability of the inspection (Abstract of Cheng), thereby improving the method of Papadimitriou et al..

With respect to claim 11, Papadimitriou et al. teaches in Fig. 1 the method wherein taking the action comprises pulling the coiled tubing from service (i.e. as the disclosed replacement reads on “pulling the coiled tubing from service”).

With respect to claim 12, Papadimitriou et al. teaches in Fig. 1 the method wherein taking the action comprises repairing the coiled tubing [0085].



With respect to claim 14, Papadimitriou et al. teaches in Fig. 1 the method wherein using comprises using an intermediate parameter (i.e. coefficients [0195]) to construct magnetic flux leakage intensity and the fatigue life ratio relationships [0195-0201].

With respect to claim 16, Papadimitriou et al. teaches in Fig. 1 the method wherein using comprises using a plurality of magnetic flux leakage sensors (i.e. more than one feature sensors, 4 of sensor 2, [0154]).

With respect to claim 17, Papadimitriou et al. teaches in Fig. 1 the method further comprising using the processing system (20) to output data related to fatigue life on a computer display (21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martin (2014/0002071) which teaches an analysis for a pipe string using a magnetic field.
Fickert et al. (2004/0100256) which teaches repairing a pipe string after detecting flaws.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853